Jerathmiel Bowers being returned a member from the town of Swansey, the selectmen of Rehoboth4 and sundry inhabitants of Swansey petitioned, that he might be excluded .from a seat, on the ground, that “ he had not shown himself friendly in the late struggle with Great Britain,” and also, that he was disqualified by virtue of a resolve of a former general .court. .
*9The subject was referred to a committee, who reported,1 that, by a resolve of the general court, passed April 7th, 1777, the said Jerathmiel Bowers was disqualified from holding any post of honor or profit in this commonwealth, which resolve, in the opinion of the committee, was still in force, and that Mr. Bowers was therefore disqualified from holding a seat, The report was agreed to, and Mr. Bowers quitted his seat accordingly.

 Same 16.


 4 J. H. 20.